DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 13-26 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-17, 19-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (WO 2006/092765 A2, hereinafter “Barbieri”) in view of Chee et al. (US 2016/0104508, hereinafter “Chee”). 


performing object recognition (faces, objects, environments, etc. ) on a target frame picture (page 6, line 26 to page 7, line 2);
when a target object is recognized in the target frame picture:
determining, based on a size proportion of a target object (Fig. 1) in the target frame picture, a target shot category corresponding to the target frame picture when the target object is recognized (Figs. 1 & 2; page 3, lines 5-15 & lines 20-21; page 5, lines 8-15 and page 6, line 26 to page 7, line 8, wherein size and position of person faces or objects within the target frame picture is determined and classified for shot category); and
generating shot information of a first shot segment based on the target shot category, the target object, and a location of the target frame picture in a video source (page 2, lines 28-33 and page 5, lines 8-15. It should be noted that “shot information of a first shot segment” is met by index information of video data objects based on the shot category, e.g., long shot, medium shot, close-up shot, and the target object of one or more person faces or image objects or environments.  A location of the target frame picture in a video source is inherently met by the indexing process in Barbieri based on occurrences of different shot categories or segments because indexing inherently requires locations of frame pictures in the video sequence spatially and/or temporally in order for the process to function as disclosed),
wherein the first shot segment comprises a first set of first frame pictures (this is inherent in Barbieri as a video segment inherently comprises a plurality of frame pictures that encompass a first set of first frame pictures) comprising the target frame picture, wherein the first frame picture comprise a first plurality of continuous frame pictures (note that video frames inherently comprise continuous frame pictures) comprising the target frame picture, wherein the first frame pictures comprise a first plurality of continuous frame picture in the video source, wherein the first frame pictures all correspond to the target object (i.e., person faces or image objects) and the target shot category (i.e., long shot, medium shot or close-up shot, etc.), and wherein the shot information of the first shot segment comprises an identifier of the target object (i.e., detected person faces/objects), an identifier of the target shot category (i.e., long shot, medium shot or close-up shot as shown in Fig. 1), and a location identifier of the first shot segment in the video source (see Figs. 1-2; page 3, lines 1-15 & lines 20-21; page 5, lines 8-15; page 6, line 26 to page 7, line 8 and page 9, line 25 to page 12, line 5.  It should be noted that a location identifier of the first shot segment is represented at least by a key-frame or an index frame identifier or time-stamped shot segment, wherein the shot segment must be located by the first shot segment identifier represented at least by the key-frame or index frame number or the time-stamp in the time domain of the video). 
Although Barbieri teaches an optional method for identifying other occurrences including non-faces (or interpreted as no objects of interest) in the shots or segments as disclosed in page 3, line 16 to page 4, line 11, it is fair to say that Barbieri is silent regarding when no target object is recognized in the target frame picture, indicating the target frame picture as a frame picture with no target object by marking the target frame picture in a manner that specifies that the target frame picture does not include any target objects.  
Chee, however, teaches video content discovery and marking in which a video frame containing no object of interest can be marked so as to assist the user to quickly search and 
For that reason, it would have been obvious to one of ordinary skill in the art to configure the apparatus and method of Barbieri to incorporate the teaching of Chee to arrive at the Applicant’s invention so that the user would be able to quickly search and locate a video segment as discussed above.  

Regarding claim 2, also seen in the combined teaching of Barbieri and Chee is that the target frame picture is a first target frame picture (a frame in the video that contains the detected target as discussed in claim 1), the target object is a first person, the target shot category is a first target shot category (i.e., medium shot 20 or close-up shot 30 in Fig. 1 of Barbieri), the size proportion is a first size proportion (as illustrated by 20 or 30 in Fig. 1 of Barbieri), the location identifier of the first shot segment is a first location identifier of the first shot segment, the identifier of the target shot category is a first identifier of the first target shot category, and the identifier of the target object is a first identifier of the first person (please note claim 1 and Barbieri in Figs. 1-2; page 3, lines 1-15 & lines 20-21; page 5, lines 8-15; page 6, line 26 to page 7, line 8 and page 9, line 25 to page 12, line 5 for the identifiers of the target as a first person including category and location identifiers in the video segment). 
It is also obvious from Fig. 1 of Barbieri that the method further comprises performing object recognition on a second target frame picture (note Barbieri, a second person in the group of three persons in image 10 in Fig. 1, page 3, lines 1-21, page 5, lines 7-15 and page 6, line 16 to page 7, line 8,  wherein in a case when the second person comes into a close-up shot that is recognized and processed in a similar fashion as the first person in the group but in a different separate image in the video sequence); determining, based on a second size proportion (e.g., medium shot or close-up shot as illustrated by image 20 and 30 in a repeated process for the second person similarly as for the first person) of a second person in the second target frame picture that is different than the first person (of course the second person is different from the first person as seen from the group of three persons in image 10), a second target shot category corresponding to the second target frame picture that is the same as the first target shot category (same category as medium shot or close-up shot), wherein the second size proportion is the same as the first size proportion (see Fig. 1 and note either image 20 or 30 for the size proportion for medium and close-up shots, respectively, for the second person); and generating second shot information of a second shot segment that is different than the first shot segment based on the second target shot category, the second person, and a location of the target frame picture in a video source (since the second person is different from the first person, the second shot segment is also different from the first shot segment in this case), wherein the second shot information comprises a second identifier of the second person that is different than the first identifier of the first person, a second identifier of the second target shot category that is the same as the first identifier of the first target shot category (same category of medium shot or close-up shot), and a second location identifier of the second shot segment in the video source that is different than the first location identifier of the first shot segment (see Barbieri, Fig. 1 and page 2, line 21 to page 3, line 21; page 5, lines 8-15; page 6, line 16 to page 7, line 8 and page 9, line 25 to page 12, line 5.  Please note that a second location identifier (frame number identifier) of the second shot for a second person is of course different from that of the first person in this case as these are at different frames in the video sequence.  In general, the process of recognizing and categorizing the second person as a second target object in a second shot subsequently from the first person in the previous shot of video is similar to the process for the first person but with different identifiers according to Barbieri’s disclosure of one or more persons that can be recognized and categorized in a plurality of video segments as discussed therein).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the apparatus and method in Barbieri and Chee to recognize and categorize the second person in a second shot as discussed above in a common practice of video analysis and processing on a plurality of objects of interest to arrive at the claimed invention without departing the scope of the invention. 
Regarding claim 3, the combined teaching of Barbieri and Chee also discloses generating, when no target is recognized in the target frame picture, shot information of a second shot segment based on the frame picture with no target object, wherein the second shot segment comprises a second set of second frame pictures comprising the target frame picture (a second set of frame pictures in a video segment that have no object target but contains other information meeting the criteria discussed in claim 1 above), wherein the second frame pictures comprise a second plurality of continuous frame pictures in the video source (video segment inherently comprises continuous frame pictures as discussed above in claim 1), wherein the second frame pictures are frame pictures with no target (note the discussion above), and wherein the shot information of the second shot segment comprises an identifier that indicates that no target object exists, and a location identifier of the second shot segment (see Barbieri, page 3, line 14 to page 4, line 11 and Chee, par. [0092].  It is noted in the combined teaching of Barbieri and Chee that the target frame picture with no target object is identified and marked as shot segment containing no object of interest as discussed in claim 1.  A location identifier of the second shot segment in the video source is also determined based on inherent video frame number or video segment in Chee and Barbieri, note Fig. 5 of Chee for video segment location is identified as 510, 515, etc…).  

Regarding claim 4, it is further seen in the combination Barbieri and Chee that the location identifier of the first shot segment in the video source comprises an identifier of a start frame location of the first shot segment and an identifier of an end frame location of the first shot segment (see Barbieri, page 5, lines 8-15 and page 9, lines 24-27 and Chee in Fig. 5, wherein a start frame location identifier and an end frame location identifier are inherent in each segment because each segment must contain a start frame location and an end frame location in order to be defined as a segment; without these identifiers, the segment would not be defined as disclosed). 

	Regarding claim 5, Barbieri also discloses that the target shot category is at least an establishing shot when the size proportion falls within a first proportion range (see Barbieri, page 3, lines 5-15, page 7, line 20 to page 9, line 11, wherein a first proportion range is considered as the range of long shot which is wide angle shot in which the size proportion, i.e., person face, is relatively small as shown in Fig. 1.  Please note that other limitations in this claim are not necessarily considered as they are optional that is limited by “one of”). 

	Regarding claims 13-17, these claims are also met by the analyses in claims 1-5, respectively.  Note that “an electronic device”, “a processor” and “a memory coupled to the processor and configured to store a program instruction” are disclosed as a computer apparatus shown in Figs. 1 & 2, page 1, lines 6-7; page 5, lines 8-15 and page 9, lines 12-34. 

	Regarding claims 19-23 and 25, these claims are also met by the analyses in claims 1-5.  Please also note the discussion in claims 13-17 above for similar limitations. 

	Regarding claim 26, Barbieri discloses the target shot category including a wide angle shot (or long shot as described in image 10 and page 3, lines 5-15) when size proportion is within a second proportion range, wherein the first proportion range (the object to frame size ratio in the medium shot or close-up shot) is less than the second proportion range (as seen in Fig. 1 of Barbieri).  Although Barbieri and Chee are silent regarding the target shot is a panoramic shot, an Official Notice is taken that a panoramic capture is notoriously well known in the art as wide angle shot category.  Therefore, one of ordinary skill in the art would have been motivated to include a panoramic shot to obtain more views and/or objects in a scene in the combined teaching of Barbieri and Chee in which the size proportion would be larger than the close-up shot without departing from the scope of the invention.   


Claims 6, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri and Chee and in further view of Bolle et al. (US 6,675,174, hereinafter “Bolle”).

Regarding claim 6, the combination of Barbieri and Chee discussed above discloses that the indexing purpose is to allow the user to search for a given type of video data object (Barbieri, page 1, lines 13-15 and page 9, lines 16-19 and Chee, par. [0169]).  As such, the disclosure of Barbieri and Chee meets the limitations of receiving a shot segment query instruction that carries a query identifier (search term/keyword/ID, etc.). It is noted that “the location identifier is in the shot information of the first shot segment” has been discussed in claim 1.  Since Barbieri and Chee are silent about search details, it is fair to say that Barbieri does not provide sufficient disclosure regarding the query identifier comprises the identifier of the target object or the identifier of the target shot category; searching for shot information having the query identifier to obtain the shot information of the first shot segment and feeding back the first shot segment based on the location identifier of the first shot segment in the video source. 
However, as well known in the art, Bolle teaches searching process utilizing a search query to find an exact match or similar objects in video index segments.  Image object features are stored in segment index tables along with identifiers of the corresponding reference media segments.  At search time, a multitude of features is computed from each key interval and the features are used to search the segment index table for identifiers of stored media segments.  If the key intervals are similar, many if not all, features computed from the key intervals point to the same reference media identifier (see Bolle, Abstract, Figs. 1-13).  

 	
	Regarding claims 18 and 24, these claims are also met by the discussion of claim 6 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T TRAN/Primary Examiner, Art Unit 2697